OPINION — AG — ** JUDGES — ASSIGNMENTS ** WHEN A JUDGE IS DULY ASSIGNED A CASE IN ANOTHER JURIDICIAL DISTRICT OR COUNTY HE HAS THE STATUTORY POWER TO EXERCISE CONTINUING AUTHORITY OVER ALL ASPECT OF THAT CASE, WHICH INCLUDES BY IMPLICATION THE POWER AND NECESSITY TO ADMINISTER AN OATH IN CONJUNCTION WITH THOSE ASSIGNED TO A CASE OUTSIDE OF HIS JUDICIAL DISTRICT OR COUNTY, THAT JUDGE HAS AN INHERENT POWER BY VIRTUE OF THE NATURE OF THE JUDICIAL FUNCTION, TO ADMINISTER OATHS. (OATHS, JUDGES, ADMINISTRATIVE DISTRICTS) CITE: 51 Ohio St. 21 [51-21], ARTICLE VII, SECTION 6, 20 Ohio St. 95.6 [20-95.6], 20 Ohio St. 95.7 [20-95.7] (STEVEN E. MOORE)